Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael Gencarella on 4/22/22.

The application has been amended as follows: 

On The Claims:
Please amend claim 1, claim 3, claim 4, claim 8, claim 11 and claim 17 as follows: 


1.	(Currently Amended) A method of operating a storage system, the method comprising:
executing an operating system on a compute device that is coupled to at least one solid-state drive;
executing a file system on the compute device;
configuring the compute device with at least one replaceable plug-in that is downloadable to the compute device from external to the compute device and the at least one solid-state drive and is specific to the at least one solid-state drive; [[and]]
executing a flash translation layer on the compute device, with assistance through the at least one replaceable plug-in for reading and writing the at least one solid-state drive; [[and]]
; and
executing a limp mode on the compute device based on the detecting.

3.	(Currently Amended) The method of operating the storage system of claim 1, further comprising: 
executing [[a]] the limp mode on the compute device in response to the problem relating to at least one replaceable plug-in that is specific to the at least one solid-state drive.

4.	(Currently Amended) The method of operating the storage system of claim 1, further comprising: 
booting the compute device in the limp mode and downloading a policy module specific to a solid-state drive, responsive to installation of the solid-state drive. 

8.	(Currently Amended) A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to:
execute an operating system on a compute device that is coupled to at least one solid-state drive;
execute a file system on the compute device;
configure the compute device with at least one replaceable plug-in that is downloadable to the compute device from external to the compute device and the at least one solid-state drive and is specific to the at least one solid-state drive; 
write to and read from the at least one solid-state drive
execute a limp mode on the compute device in response to a problem relating to at least one replaceable plug-in that is specific to the at least one solid-state drive.

11.	(Currently Amended) The computer-readable media of claim 8, wherein the instructions further cause the processor to:
boot the compute device in the limp mode and download a policy module specific to a solid-state drive, responsive to installation of the solid-state drive.

17.	(Currently Amended) The storage system of claim 14, further comprising:
the compute device to boot in the limp mode and download a policy module specific to a solid-state drive, responsive to installation of the solid-state drive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186